[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION
Plaintiff claims defendant owes him $26,650 which sum represents a portion of an outstanding loan due plaintiff.
Defendant denies the plaintiff's allegations and maintains the amount in question represents a partial buy-in by plaintiff into a partnership with defendant. Defendant maintains his (defendant's) contribution was much greater.
The venture, however characterized, was unsuccessful. Defendant also maintains that he is owed $5,000 because he subsequently paid off creditors of plaintiff's then-girlfriend.
During the critical period of time, defendant was embroiled in a protracted legal dispute unrelated to plaintiff, which absorbed his time and energy. The Court finds that plaintiff's presence in the shop kept the business open for business although the work did not get done, notwithstanding defendant's attempts to stay current by working nights.
The Court also finds that although the business was obviously in a slump during the period in question, plaintiff continued to draw his pay.
Nothing in writing memorializes the intent of the parties. They went their separate ways. Whatever amount of business existed, it was insufficient, at that time, for whatever reason, to sustain both men.
No one is at fault. Neither has prevailed on his claim. Each claim is denied.
Counsel shall present an appropriate Order for entry consistent with this Decision.